DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 3/18/2022 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  The preamble of claim 1 states that the method is performed by a parameter server but the third limitation is claiming actions performed by distributed deep-learning processes that are claimed in the first limitation as separate from the parameter server.  Claim 1 appears contradictory and incoherent.  As explained in paragraph 95 of the disclosure, the parameter server “shares parameters in a synchronous or a synchronous manner, thereby enabling the distributed deep-learning processes to perform distributed deep-learning training”.  Therefore, in order to fix the claim to make it coherent, the applicant needs to claim that the parameter server enables the performance of but does not actual perform the deep-learning.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the final limitation of claim 1 references a time when a distributed deep-learning process is finished.  However, the claim does not cover how the parameter server would have knowledge about the progress of the deep-learning training which is being performed by the deep-learning processes that are separate from the parameter server.  Paragraphs 96 and 97 of the applicant’s specification explain how the parameter server takes actions to deallocate and delete based on requests from the worker process and master process.  These requests are how the parameter server knows the that the deep-learning is finished.  The applicant could incorporate (and fix) claim 3 to overcome this rejection because claim 3 defines how the parameter server learns the deep-learning process is finished.
Claim 2 recites the limitation "wherein creating and allocating the shared memory comprises: receiving a request to create remote shred memory from the master process".  There is insufficient antecedent basis for this limitation in the claim.  The first limitation of claim 1 defines the reception of the request as separate from the creating and allocating step.  Claim 2 appears to contradict what is already in claim 1.  
Claim 2 recites the limitation "the master process" in the first limitation of claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 covers “at least one” master process so in the scenario where there is more than one it is not clear which master the applicant is referring to.
Claim 2 recites the limitation "the worker process" in fifth limitation of claim 2.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation of claim 1 establishes multiple worker processes but not one particular worker process.
.
Claim 3 recites the limitation "the master process" in the second limitation of claim 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 covers “at least one” master process so in the scenario where there is more than one it is not clear which master the applicant is referring to.
Claim 4 recites the limitation "the updated deep-learning parameters".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is not clear how the sharing of updated deep-learning parameters affects the configuration of the performance of the training.
Claim 5 recites the limitation "performing... in the synchronous manner" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 specifies either a synchronous or asynchronous manner so when claim 4 covers the asynchronous manner, there is not sufficient antecedent basis for the synchronous manner.
Claim 7 recites the limitation "performing... in the asynchronous manner" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 specifies either a synchronous or asynchronous manner so when claim 4 covers the synchronous manner, there is not sufficient antecedent basis for the asynchronous manner.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission claim 7 appears to have deallocating and deleting the shared memory being performed as part of the distributed deep-learning training however claim 1 states that the deallocating and deleting the shared memory is separate from the distributed deep-learning training.  Claim 7 appears to contradict the subject matter of claim 1.


Allowable Subject Matter
Claims 1-7 are were not found to be taught or suggested by the prior art.  The prior art was not found to teach or suggest deallocating and deleting memory by the parameter server.  The Examiner has interpreted the requests from the worker process and the master process disclosed in paragraph 97 of the applicant’s disclosure as the state in which the deep-learning training is finished because this is the only disclosure of a state that the parameter server would recognize as finishing.  U.S. Patent Application Publication Numbers 2016/0232445, 2019/0244135, and 2018/0300171 show examples of parameter server that enable deep learning in a similar fashion to the applicant but they do not suggest the separate actions of deallocating and deleting memory by the parameter server when the deep-learning is finished.  The Examiner will allow the claims if all of the 112 issues are addressed in the manner suggested in the office action.  Otherwise, the Examiner will reconsider the scope based on other amendments.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442